Citation Nr: 1001831	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus 
(Type II), currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to December 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that assigned an initial disability rating of 20 
percent for diabetes mellitus, effective from February 27, 
2005.  Also on appeal is a February 2007 rating decision by 
the RO that denied entitlement to a TDIU.  

In a letter dated in February 2007, the Veteran appears to be 
raising the issue of entitlement to service connection for a 
disability of the "nervous system."  Although he appears to 
be referring to a psychiatric disability, it is not clear to 
the Board.  If the Veteran is seeking service connection for 
additional disability, he should so inform the RO, which 
should respond appropriately to any such clarification from 
the Veteran.


REMAND

The Veteran's most recent VA compensation and pension (C&P) 
examination for diabetes mellitus was performed in March 
2006.  In a letter from the Veteran, dated in February 2007, 
he asserted that he had to quit his job as he could not 
maintain a suitable schedule.  He explained that the stress 
from the job caused his blood sugar levels to rise and fall 
in such a manner that required him to leave work in order to 
stabilize it.  He stated that his diabetes was out of control 
and affected his nervous system to the point that he could 
not communicate with clients.  He concluded that he was not 
employable and would not be employable unless he got his 
diabetes and nervous system under control.  In additional 
correspondence to VA, the Veteran and his representative 
generally asserted that the Veteran's diabetes mellitus had 
worsened and caused him to require insulin, dietary 
restrictions, and regulation of activities. 

In light of this evidence suggesting that the Veteran's 
disability has increased in severity since the most recent VA 
examination, the Board has determined that the Veteran should 
be afforded another VA examination to determine the current 
degree of severity of his diabetes mellitus.  Moreover, since 
the Veteran has not been afforded a VA examination to 
determine the impact of his other service-connected 
disabilities on his employability since March 2006,  the 
Board has also determined that he should be such an 
examination while the case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or examination of the 
Veteran's service-connected 
disabilities during the period of these 
claims.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be afforded a 
VA examination in order to ascertain the 
current severity of service-connected 
diabetes mellitus and its complications 
and their impact on the Veteran's 
employability.  The claims files must be 
made available to the examiner, and the 
examiner should indicate in the report 
that the file was reviewed.  

All appropriate diagnostics should be 
accomplished, and all clinical findings 
should be reported in detail.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes, to include whether the 
Veteran requires regulation of his 
activities as a result of his diabetes.  
In addition, the examiner should provide 
an opinion concerning the impact of the 
Veteran's service-connected disabilities 
alone on his ability to work, to include 
whether they are sufficient by themselves 
to render him unemployable.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


